Citation Nr: 1435145	
Decision Date: 08/06/14    Archive Date: 08/20/14

DOCKET NO.  10-47 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus (DM), to include as due to exposure to herbicides. 

2.  Entitlement to service connection for coronary artery disease, to include as secondary to DM and/or due to exposure to herbicides. 

3.  Entitlement to service connection for left upper extremity peripheral neuropathy, to include as secondary to DM. 

4.  Entitlement to service connection for right upper extremity peripheral neuropathy, to include as secondary to DM. 

5.  Entitlement to service connection for left lower extremity peripheral neuropathy, to include as secondary to DM. 

6.  Entitlement to service connection for right lower extremity peripheral neuropathy, to include as secondary to DM. 

7.  Entitlement to service connection for erectile dysfunction, to include as secondary to DM. 

8.  Entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. McCurdy, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to March 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The Veteran testified during a Travel Board hearing before the undersigned Acting Veterans Law Judge in September 2011 and provided a waiver of RO review of additional materials submitted at the hearing.  A transcript of that hearing has been associated with the claims file and all documents have been reviewed.  The case was remanded for additional development in September 2013.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A review of the record reveals that further development is required as to the issues on appeal.  The Veteran provided additional evidence pertinent to his claims in July 2014, without waiving AOJ consideration of that evidence.  Accordingly, the AOJ must be given the opportunity to review this evidence.  38 C.F.R. § 20.1304(c) (2013).  

The Board also notes that the available evidence of record includes inconsistent reports as to whether the Veteran served in Vietnam.  The Veteran has provided information concerning the activities of the Naval Mobile Construction Battalion 62 (NMCB-62) in 1969 that he received from the U.S. Army Joint Services Records Research Center (JSRRC).  The Board finds additional efforts are required to verify his service in Vietnam.  Additionally, regarding his PTSD claim, the Veteran presented an alternate stressor during the September 2011 hearing, claiming his PTSD is linked to his participation in relief efforts after Hurricane Camille in August 1969.  His personnel file contains a citation to his battalion and issuance of a Navy Unit Commendation Ribbon for the battalion's service during Hurricane Camille.

In light of the foregoing, additional development is necessary prior to adjudication of the Veteran's claims.  The JSRRC should be requested to verify the Veteran's service in Vietnam.  Also, a VA examination is warranted to determine the relationship, if any, between a verified stressor in service and any diagnosed acquired psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

VA's duty to assist requires reasonable efforts to assist claimants in obtaining evidence necessary to substantiate a claim and in claims for disability compensation requires that VA provide medical examinations or obtain medical opinions when necessary for an adequate decision.  38 C.F.R. § 3.159 (2013).  For records not in the custody of a Federal department or agency, reasonable efforts will generally consist of an initial request for the records sought and, if the records are not received, at least one follow-up request.  38 C.F.R. § 3.159(c)(1).  For records in the custody of a Federal department or agency, VA must make as many requests as are necessary to obtain any relevant records, unless further efforts would be futile; however, the claimant must cooperate fully and, if requested, must provide enough information to identify and locate any existing records.  In the case of records requested to corroborate a claimed stressful event in service, the claimant must provide information sufficient for the records custodian to conduct a search.  38 C.F.R. § 3.159(c)(2).

When VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate.  VA has a duty to assist the Veteran which includes conducting a thorough and contemporaneous medical examination.  Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121 (1991).


Accordingly, the case is REMANDED for the following action:

1.  Prepare a letter asking the JSRRC, or any other appropriate agency, to provide information which might verify the Veteran's service in Vietnam in 1969.  

2.  Upon completion of directive #1, schedule the Veteran for a VA psychiatric examination for an opinion as to whether it is at least as likely as not (50 percent probability or greater) he has an acquired psychiatric disorder as a result of service, to include a verified stressor event.  The examiner should address the relevant evidence of record, including the circumstances of any verified service in the Republic Of Vietnam.  If a diagnosis of PTSD is provided, the examiner should identify the bases for the diagnosis.  The Board notes that the reported stressor involving seeing deceased friends in body bags is not a verifiable event based upon the available record.

3. The claims should then be readjudicated.  If the claims remain denied, the AOJ should issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
T.L. DOUGLAS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

